Citation Nr: 9900885	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  92-19 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active air service from March 1953 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a 1991 rating decision of the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a heart 
disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Medical evidence establishes that there is a reasonable 
probability that the veteran's heart disease began in 
service.  


CONCLUSION OF LAW

The veterans heart disease was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, we note that we have found that the veterans 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the claim is plausible.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The Board is also 
satisfied that all relevant facts for the veterans claim 
have been properly developed and that no further assistance 
is required in order to comply with the duty to assist 
mandated in 38 U.S.C.A. § 5107.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  

I.  Factual Background

Service medical records demonstrate that the veteran was seen 
in May 1969 for complaints of intermittent precordial, 
pleuritic-type chest pain for the past two months.  The pain 
was noted to be unrelated to food or exercise.  His blood 
pressure was 110/60 and cardiac rhythm was normal.  An 
electrocardiogram (ECG) was interpreted as normal.  The 
impression was probable pectoral muscle spasm.  He was seen 
again in April 1971 for a five day history of episodic chest 
pain with left arm pain.  The pain was sharp and lasted for 
about 10-15 seconds with a dull ache thereafter.  It was not 
related to activity.  He had no cough, diaphoresis or nausea.  
His blood pressure was 132/80 and the chest was clear to 
auscultation.  An ECG showed slight ST elevation in the 
lateral precordium, but was otherwise within normal limits.  
The impression was chest wall pain.  Valium was prescribed.  
A similar episode was reported in September 1971.  A cardiac 
work-up was reported to be negative.  The impression was 
precordial pain with muscle spasm.  An ECG performed in 
September 1972 prior to the veteran's retirement was 
interpreted as within normal limits.  

An April 1981 VA outpatient treatment report indicated that 
the veteran was seen for complaints of chest pain.  The 
etiology was questionable and a stress test was scheduled.  
The stress test was normal.  

On VA examination in October 1986, the veteran denied a 
history of high blood pressure or heart disease.  Chest x-ray 
and cardiac enzyme tests were found to be normal.  

A January 1989 stress test report from L. K. Howard, M.D. 
relates that there was no chest discomfort and the veteran 
stopped due to fatigue.  The impression was non-cardiac chest 
pain.  

In April 1991, the veteran presented to the emergency room 
for complaints of substernal pressure chest pain with 
numbness in his left arm.  He also had associated nausea and 
diaphoresis.  Cardiac enzymes and ECG were normal and 
examination of the heart revealed normal bradycardia.  There 
were no murmurs and the heart was normal size by percussion.  
The admission diagnoses were acute chest pain and unstable 
angina pectoris.  He was hospitalized and the impression was 
substernal chest pain, rule out unstable angina and acute 
myocardial infarction.  He was discharged when stable and 
told to follow-up with a cardiac specialist.  

A May 1991 letter from Paul L. Yantis, III, M.D. of 
Lowcountry Gastroenterology Associates, P.A. reported that 
the veteran was seen for complaints of chest pain of unknown 
etiology.  He had undergone a cardiac workup in April 1991, 
but was told that all evaluations were negative.  A family 
history of coronary artery disease was indicated.  Dr. 
Yantiss indicated that he could not ascertain whether the 
chest pain was of cardiac or noncardiac origin.  However, he 
doubted it was related to esophageal disease.  

A May 1991 cardiac catheterization report noted that the 
veteran had undergone several treadmill stress tests which 
were negative, and had a positive echocardiogram which showed 
inferior hypokinesis and chest pain with crescendo angina.  
The impression was:  preserved left ventricular ejection 
fraction with wall motion abnormalities; elevated left 
ventricular end diastolic pressure; and single vessel 
coronary disease of the right coronary artery.  

In a June 1991 letter, Dr. Yantis reported that since the 
veteran's cardiac catheterization, he had no more nocturnal 
regurgitation symptoms and no more heartburn.  He noted that 
he suspected that some of the veteran's previous chest pain 
complaints were of cardiac origin.  

A November 1991 treatment report from Coastal Cardiology, 
P.A. related that the veteran was diagnosed with coronary 
artery disease, status post inferior myocardial infarction 
and hypercholesterolemia.  

In a June 1992 letter, Stephen C. Miller, M.D. of Coastal 
Cardiology, P.A., the veteran's treating cardiologist, 
reported that he first treated the veteran for complaints of 
chest pain for the past several years in May 1991.  After 
three negative stress tests, Dr. Miller recommended a heart 
catheterization.  The catheterization revealed that the right 
coronary artery was occluded.  Dr. Miller noted that it 
appeared from the results of the catheterization that the 
veteran had coronary artery disease for quite some time 
and that the chest pain that he had over the years was 
related to the coronary artery disease.  

At a personal hearing in March 1992, the veteran and his wife 
testified that he first began to experience chest pains in 
1968 while he was stationed in Hawaii.  The pain radiated 
down his arm.  An ECG was negative and he was told that he 
had digestive problems.  He experienced similar chest pains 
in 1969 when he was in Vietnam and was told the same thing.  
He was treated with Mylanta and Rolaids.  When he retired 
from service in 1973, his examination (including ECG) was 
normal.  He continued to have the same pains and in 1991 
coronary artery disease was diagnosed.  

In a September 1996 letter, Dr. Miller remarked that the 
veteran, who was his patient, had an old inferior myocardial 
infarction with an occluded right coronary artery, but good 
LV function.  He related that the veteran's current ECG was 
normal as all previous ones had been.  Dr. Miller noted that 
the veterans pain was consistent with ischemia and that the 
pain pattern had not changed over the years.  He opined that 
given the consistently normal ECGs and the similar pain 
pattern, it was more than likely that the veteran had 
coronary artery disease in 1968.  

At a personal hearing before the undersigned in September 
1997, the veteran and his wife again testified that he first 
began to experience chest pains in service.  His ECGs were 
always normal.  He was told that his chest pain was caused by 
digestive problems, and Mylanta was prescribed.  The chest 
pains continued over the years and heart disease was 
eventually diagnosed in 1991.  He remarked that he never saw, 
and was not referred to, a heart specialist in service, only 
general practitioners.  He related that the chest pains were 
exactly the same over the years.  His representative 
requested that prejudicial evidence be removed from the 
veteran's file or accorded no probative value if the case 
were referred to a specialist for an opinion.  

In a May 1998 independent medical opinion requested by the 
Board, Gary M. Onady, M.D., Ph.D., reviewed the veteran's 
medical records and noted that in April 1971, an ECG 
demonstrated slight ST elevation.  He indicated that this ST 
elevation should be considered as a possible indication of 
myocardial disease.  Dr. Onady concluded that it seemed 
highly unlikely that the veteran's coronary artery disease 
was symptomatic prior to 1981.  

In an August 1998 follow-up letter, Dr. Miller related that 
the veteran has had atypical chest pain since 1968.  He had a 
positive family history of heart disease and 
hypercholesterolemia, and an ECG in 1971 that showed ST 
elevation.  However, a treadmill test never documented 
anything, even years later in the presence of an occluded 
right coronary artery.  Dr. Miller remarked that given the 
veterans risk factors, he should have undergone a nuclear 
stress test or heart catheterization at that time.  However, 
this was never done.  Dr. Miller concluded that because the 
chest pain has always been atypical, it would not be reliable 
to follow that symptom alone.  He believed that it was quite 
possible that the veteran had coronary artery disease which 
dated back to 1968.  

In a September 1998 statement, the veteran asserted that the 
opinion of Dr. Onady was invalid because he referred to 
evidence which he was instructed to disregard.  

II.  Analysis

In order to establish service connection for a disability, 
first there must be objective evidence that establishes that 
such disability either began in or was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Second, 
there must a finding of the existence of a current disability 
and a determination of a nexus between that disability and 
the injury or disease that began in or was aggravated by 
service.  Watson v. Brown, 4 Vet.App. 309, 314 (1993).  

Alternatively, service connection may be awarded for a 
chronic condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumptive period) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence 
relates the symptomatology to the veteran's present 
condition.  Rose v. West, 96-918 (U.S. Vet. App., Apr. 20, 
1998); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If a reasonable doubt arises regarding service origin, or any 
other point, it should be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In a VA General Counsel Opinion, it was held that where the 
Board determines that it would be potentially prejudicial to 
a claimant for an independent medical expert to consider a 
Board medical advisor opinion which is in the claims file, 
the Board may temporarily remove that document from the 
claims file or temporarily cover the document with opaque 
paper prior to forwarding the file to the independent medical 
expert. "Such action would not, in our view, violate 
38 U.S.C. § 7104(a) (requiring Board decisions to be based on 
the entire record) or 18 U.S.C. § 2071 (prohibiting removal 
or concealment of Government records)."  If a claimant 
requests that a Board medical advisor opinion be permanently 
removed from his or her claims file, the Board may 
permanently remove the opinion pursuant to 5 U.S.C. 
§ 552a(d)(2).  See VA O.G.C. Prec. Op. No. 14-98 (Oct. 2, 
1998).  

Initially, the Board notes that in December 1997, it 
requested an independent medical opinion from Dr. Onady.  
Correspondence sent to Dr. Onady specifically directed him to 
disregard an item of evidence that was improperly obtained 
and was prejudicial to the veteran.  At the September 1997 
hearing, it was specifically requested that this evidence be 
removed from the veteran's file if another opinion was 
sought.  Under interpretations of the law at that time, it 
was concluded that the evidence could not be removed from the 
claims folder (the October 1998 General Counsel opinion cited 
above did not exist at the time the Board requested the 
opinion).  Nonetheless, Dr. Onady considered, and referred to 
in his opinion, the evidence that was to be disregarded.  

With regard to the opinion of Dr. Onady, the Board notes that 
it appears to contain some inconsistencies.  In reviewing the 
results of an ECG record in April 1971 while the veteran was 
still in service, he noted that it demonstrated a slight ST 
elevation which should be considered a possible indication of 
myocardial disease.  Nonetheless, he went on to conclude that 
based on statistical analysis it was highly unlikely that the 
veteran's heart disease was symptomatic prior to 1981.  To 
the extent that Dr. Onadys opinion is prejudicial to the 
veteran, it may not be accorded any probative value.  
However, the opinion contains points favorable to the 
veterans claim (and consistent with other evidence of 
record.)  Dr. Onadys opinion appears to be stating that in 
his opinion myocardial disease was present while the veteran 
was still in service, but became symptomatic considerably 
later.  This supports the veterans claim regarding the 
etiology of his heart disease, i.e., when it was first shown 
present (or began).  When it became clinically symptomatic is 
a matter of more concern in assessing the degree of 
disability (e.g., if service connection on a presumptive 
basis was being considered) and is not determinative in this 
case.  The Board finds that it would be fundamentally unfair 
to the veteran at this point in the proceedings to seek yet 
another independent medical opinion which would only result 
in needless delay.  Therefore, we will address the merits of 
the veteran's claim based on the evidence currently of 
record, and to the extent that Dr. Onadys opinion supports 
the veteran's claim, the Board finds that it is not improper 
to use it.  

In considering the merits of the veteran's claim, the Board 
finds that service connection for a heart disorder may be 
granted.  The veterans service records reveal that he was 
seen on several occasions for complaints of chest pain.  
ECGs and cardiac tests were reported to be normal and on 
separation examination in September 1972, clinical evaluation 
of the heart was also normal.  Nonetheless, the veteran and 
his wife testified on two occasions that he continued to 
experience the same type chest pains after his discharge from 
service, and in 1991 coronary artery disease was diagnosed.  
In numerous letters and opinions, the veteran's treating 
cardiologist, Dr. Miller, concluded that it was more than 
likely that the veteran had coronary artery disease in 1968.  
Dr. Miller explained that the veteran's chest pain was 
considered atypical because treadmill stress tests never 
documented anything,  even when the presence of an occluded 
right coronary artery was conclusively established.  
Therefore, although it is impossible to ascertain definitely 
whether the veteran had coronary artery disease in 1968 or 
not, he believed that it was quite possible that he did.  
Buttressing these findings are the statement of Dr. Onady 
that the slight ST elevation on an ECG in service should be 
considered an indication of myocardial disease and the 
statement of Dr. Yantis that he suspected that some of the 
veteran's previous chest pain complaints (which at times were 
considered to be gastrointestinal in nature) were of cardiac 
origin.  The Board finds that these opinions and statements 
support the veterans claim because they establish a nexus 
between service and his current cardiac disability.  In view 
of the foregoing, and granting the veteran the benefit of any 
remaining doubt in accordance with 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102, the Board concludes that his heart 
disease, although clinically diagnosed many years after 
discharge, was incurred in service.  See 38 C.F.R. 
§ 3.303(d).  Consequently, service connection is warranted.  


ORDER

Service connection for heart disease is granted.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
